Case 2:19-cv-00741-JLB-NPM Document 53 Filed 10/15/20 Page 1 of 1 PageID 147




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION


TYKWAY JOHNSON f/k/a
TYKWAN WRIGHT and
TAVARIS MCCARTER, for themselves
and on behalf of those similarly situated,

      Plaintiffs,

v.                                                CASE NO. 2:19-cv-00741-JLB-NPM

JOHNSON’S TREE SERVICE, AND
STUMP GRINDING INC., a Florida
profit corporation, and DAVID JOHNSON,
individually, and DAYNA JOHNSON,
individually,

      Defendants.
_______________________________________/


                                       ORDER


      The parties have filed a “Joint Notice of Settlement” (Doc. 52). Pursuant to

Local Rule 3.08(b), this action is DISMISSED subject to the right of any party

within sixty days (1) to submit a stipulated form of final order or judgment or (2) to

move to vacate the dismissal for good cause. The Clerk is directed to close the case.

      ORDERED in Fort Myers, Florida, on October 15, 2020.
